
	

114 HRES 280 IH: Honoring the House music genre and its “Godfather”, the late Frankie Knuckles of Chicago, Illinois, for valuable and longstanding contributions to the culture of the United States.
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 280
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Ms. Jackson Lee (for herself, Mr. Danny K. Davis of Illinois, and Mr. Rush) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the House music genre and its Godfather, the late Frankie Knuckles of Chicago, Illinois, for valuable and longstanding contributions to
			 the culture of the United States.
	
	
 Whereas Frankie Knuckles was a world-class entertainer who revolutionized dance music around the globe;
 Whereas Frankie Knuckles played a pivotal role in the creation and evolution of the House music genre, which has become a staple of dance clubs throughout the world;
 Whereas, for over 30 years, Frankie Knuckles packed the world’s dance floors with his unique musical style;
 Whereas one of Frankie Knuckles’ first albums included The Whistle Song which is perhaps most memorable as the soundtrack for a Lipton iced tea commercial in the mid-1990s;
 Whereas, as a producer and remixer, Frankie Knuckles lent his talents to some of R&B and pop music’s elite, including artists such as Mary J. Blige, the Pet Shop Boys, Ricky Martin, Lisa Stansfield, Yoko Ono, Whitney Houston, Sounds of Blackness, Michael Jackson, Janet Jackson, Diana Ross, Luther Vandross, Michael Bolton, Toni Braxton, and Madonna;
 Whereas Frankie Knuckles’ production and mixing career was officially recognized by the music industry in 1998 when The National Academy of Recording Arts and Sciences presented him with the first ever Grammy for Remixer of the Year, Non-Classical;
 Whereas, in 2001, Definity Records released the single Keep on Movin by Frankie Knuckles featuring vocalist Nicki Richards; Whereas the song Keep on Movin opened Frankie Knuckles’ mix album Motivation and was the beginning of a collaboration between Frankie Knuckles and Nicki Richards that culminated with the release of his album A New Reality about which Billboard Magazine wrote Knuckles strings together an inspirational and spiritual collection of gospel-infused club songs;
 Whereas A New Reality was released in April 2004 in the United States, United Kingdom, Italy, Australia, and Japan simultaneously, and continues to receive media attention, and the album’s first single Bac N da Day, was Frankie Knuckles’ first collaboration in 20 years with longtime friend, House music legend, and co-writer Jamie Principle;
 Whereas, on August 25, 2004, the Mayor of Chicago proclaimed the date Frankie Knuckles Day and designated a street Frankie Knuckles Way; Whereas Frankie Knuckles served as a Governor and Trustee for the New York City Chapter of The National Academy of Recording Arts and Sciences;
 Whereas Frankie Knuckles continued to use his celebrity to provide entertainment for numerous charities, and has lent his services to many organizations, including Meals on Wheels, Gay Men’s Health Crisis, the Pediatric AIDS foundation, and the Harvey Milk School;
 Whereas Frankie Knuckles established the Warehouse nightclub at 206 South Jefferson in 1977 providing a transitioning portal for the Disco dance music genre and a music rebirth extracted from the name this extremely popular venue henceforth and forevermore designated as House Music;
 Whereas Frankie served as an inspiration to a legion of DJs worldwide including Chicago DJs Wayne Williams, The Chosen Few, Farley Keith Williams aka Farley Jackmaster Funk and the Hotmix 5, Jesse Saunders, Steve Silk Hurley, Jamie Principal, Andre Hatchett, Marshall Jefferson, Chip E, and many others as pioneering disciples of a new and emerging genre who helped to take House music to international acclaim;
 Whereas Frankie Knuckles is an American music icon, inspiration to many, and a global music phenomenon; and
 Whereas we support the designation of July 2015 as House Music Heritage Month honoring the contributions of the House music genre and its Godfather, Frankie Knuckles, for their valuable and longstanding contributions to the culture of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)applauds the contributions made by the House music genre and artists such as Frankie Knuckles to the culture of the United States;
 (2)supports the designation of a national day of recognition for Chicago House music pioneer Frankie Knuckles;
 (3)recommits itself to ensuring that musical artists such as Frankie Knuckles receive fair protection under the copyright laws of the United States;
 (4)endeavors to support the protection of House music artists’ content globally; and (5)directs the Clerk of the House of Representatives to transmit enrolled copies of this resolution to Frankie Knuckles, or his assignee.
			
